DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2020/0343765) in view of Meichle (US 2018/0091001)

Re Claim 1; Kwon discloses a method of performing foreign object detection for wireless power transfer between a wireless power transmitter (610) and a wireless power receiver (620), the method comprising, by the wireless power transmitter: 
performing a FOD measurement to obtain a FOD measurement result (S609, Fig. 5); 
determining a confidence level as to whether a foreign object is present based on the FOD measurement result; (Par 0195-6, 203) and 
performing one or more additional actions when the confidence level is within a predetermined range, the one or more additional actions providing information to resolve whether a foreign object is present, to limit a level of power transfer, or both. (Par 0203)
Kwon does not disclose that is an intermediate range of confidence between a determination a foreign object is present and a determination that a foreign object is not present.
However, Meichle discloses that is an intermediate range of confidence between a determination a foreign object is present and a determination that a foreign object is not present. (Fig. 9a, Par 0102) 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to detect false positives or negative in order to adequately transmit power to the receiver. 


Re Claim 2; Kwon discloses wherein the FOD measurement result is directly obtained from the FOD measurement or indirectly through a calculation using the FOD measurement. (Par 0203)

Re Claim 3; Kwon discloses wherein the FOD measurement measures at least one parameter selected from the group consisting of a Q-factor and a resonance frequency. (Par 0195, 0203)

Re Claim 4; Kwon discloses wherein the FOD measurement result is at least one parameter selected from the group consisting of a Q-factor, a resonance frequency and a figure of merit calculated based on one or more measured values. (Par 0195, 0203, 205)

Re Claim 5; Kwon discloses wherein the confidence level indicates a foreign object is present, a foreign object is not present, or the FOD measurement is marginal. (Par 0195, 0203)

Re Claim 6; Kwon discloses wherein the confidence level indicates a linear function of a foreign object probability presence varying between zero (0.0) (Q3) and one (1.0) (Q1) when the FOD measurement result is within a predetermined range of values between first and second values, is equal to zero if the FOD measurement result is lower than the first value (below Q2), and is equal to one (1.0) when the FOD measurement result is higher than the second value (q2). (Fig. 7 and par 0212)

Re Claim 7; Kwon discloses wherein the confidence level indicates a linear function of a foreign object probability presence varying between zero (0.0) and one (1.0) when the FOD measurement result is within a predetermined range of values between first and second values, is equal to one if the FOD measurement result is lower than the first value, and is equal to zero when the FOD measurement result is higher than the second value. (Fig. 7, Par 0212)

Re Claim 8; Kwon discloses wherein FOD measurement is a first FOD measurement, and the one or more additional actions comprises performing a second FOD measurement (S622). (Fig. 5)


Re Claim 9; Kwon discloses a wherein the second FOD measurement as discussed above. 
Kwon does not disclose is performed at a lower level of power transmission different from than that of the first FOD measurement.
However, having the second FOD measurement performed at a lower level of power transmission different from than that of the first FOD measurement was known and it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have the second FOD measurement performed at a lower level of power in order to minimize the power consumption used during the FOD detection phase. 


Re Claim 10; Kwon discloses a wherein the second FOD measurement measures a different FOD parameter than that measured by the first FOD measurement. (based on temperature Par 0203)


Re Claim 11; Kwon discloses wherein the one or more additional actions comprises obtaining and/or considering additional information to determine whether a foreign object is present. (based on temperature Par 0203)

Re Claim 12; Kwon discloses wherein the confidence level is a first confidence level indicating a weak positive detection of a foreign object or a second confidence level indicating a weak negative detection of a foreign object. (Par 212 and Fig. 7 When measured as the second quality factor value Q2, since the second quality factor value Q2 is between the threshold quality factor value Qth and the acceptable quality factor value Qp, it may be misrecognized as being foreign object is present between the wireless power transmitter and the wireless power receiver.)

Re Claim 13; Kwon discloses further comprising the wireless power transmitter transmitting the confidence level to the wireless power receiver. (Par 0340)

Re Claim 14; Kwon discloses wherein the wireless power receiver changes its operating mode, power, or voltage in response to the confidence level received from the wireless power transmitter. (par 0341)

Re Claim 15; Kwon discloses wherein the wireless power receiver transitions into a lower operating voltage, or power level, or both in response to a low confidence level received from the wireless power transmitter. (par 0341)

Re Claim 16; Kwon discloses wherein the wireless power receiver changes its operating mode, power, or voltage in response to the confidence level received from the wireless power transmitter by performing linear or non-linear correlation of the received confidence level to the operating mode, power, or voltage, (see the rejection above) 
Kwon does not disclose the correlation being stored by the wireless power receiver.
However, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have stored the correlation in the power receiver in order to efficiently identify the present of the FOD so that the receiver can perform adequate changes to its operation so that power is received appropriately. 

Re Claim 17; Kwon discloses wherein the confidence level is a first confidence level indicating a weak positive detection of a foreign object or a second confidence level indicating a weak negative detection of a foreign object, further comprising the wireless power transmitting the confidence level to the wireless power receiver using one or more messages selected from the group consisting of an ACK and a NAK. (Fig. 5 and par 212)

Re Claim 18; Kwon discloses a controller for a wireless power transmitter, the controller comprising: circuitry configured to: perform foreign object detection for wireless power transfer between the wireless power transmitter and a wireless power receiver, the method comprising, by the wireless power transmitter: performing a FOD measurement to obtain a FOD measurement result; determining a confidence level as to whether a foreign object is present based on the FOD measurement result; and performing one or more additional actions when the confidence level is within a predetermined range, the one or more additional actions providing information to resolve whether a foreign object is present, to limit a level of power transfer, or both. (claim is analogous to claim 1 and the same rejection is applied)


Response to Arguments
Applicant’s arguments, see 6-8, filed 11/18/2022, with respect to the rejection(s) of claim(s) 1-18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meichle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
08/17/2022Primary Examiner, Art Unit 2836